Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on April 26, 2021, and August 11, 2021, have been considered and initialed by the Examiner. 

Claim Rejections – 35 USC § 102(a)(1)

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 3-4,8, 13 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takigawa et al. (JP 06-136093). 
	Takigawa (see claim 1, paragraphs [0001], [0009],[0020], [0022], [0023], [0026], and [0028]-[0077],examples 26-37, comparative examples 11-14) describes an

	Concerning claim 19, the phrase, “curable composition is used for a printed wiring board” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

Claim Objection

4.	Claims 2, 5-7, 9-12, 14-18 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited curable composition further including an average number of an epoxy group per molecule of the epoxy compound C is 1 or larger and less than 3.
	The closest prior art does not teach or suggest the recited curable composition further including an epoxy modified silicone B contaiing an epoxy modified silicone represented by:

    PNG
    media_image1.png
    285
    702
    media_image1.png
    Greyscale

The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.


Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781